Third District Court of Appeal
                                State of Florida

                          Opinion filed December 9, 2020.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D19-1461
                          Lower Tribunal No. 17-24296
                             ________________


                       Hilario Andres Omier Bartice,
                                     Appellant,

                                         vs.

                         Carnival Corporation, etc.,
                                     Appellee.



       An Appeal from the Circuit Court for Miami-Dade County, Pedro P. Echarte,
Jr., Judge.

      Billera Law, PLLC, and John F. Billera and Jessica P. Quiggle (Boca Raton);
Christopher J. Bailey, for appellant.

      Coffey Burlington, P.L., and Jeffrey B. Crockett, Paul J. Schwiep, and John
E. Thornton, Jr., for appellee.

Before EMAS, C.J., and LOGUE and GORDO, JJ.

      PER CURIAM.
      Affirmed. See Clark v. Celebrity Cruises, Inc., 271 So. 3d 1169 (Fla. 3d DCA

2019); Durkovic v. Park W. Galleries, Inc., 217 So. 3d 159 (Fla. 3d DCA 2017).




                                        2